Case 9:21-cv-80879-DMM Document 11 Entered on FLSD Docket 07/06/2021 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 21-80879-CV-MIDDLEBROOKS/Matthewman

   ANDREA AUDISH and USIA HALL, on behalf
   of themselves and others similarly situated,

          Plaintiffs,

   v.

   AMERICAS HEAL TH CENTER INC.,

          Defendant.

   - - - - - - - - - - - - - - - - - -I
                                      ORDER CLOSING CASE

          THIS CAUSE comes before the Court on Plaintiffs' Notice of Dismissal, filed July 2, 2021.

   (DE 10). Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, a plaintiff may voluntarily

   dismiss an action by filing a notice of dismissal before the opposing party serves either an answer .

   or a motion for summary judgment. See Fed. R. Civ. P. 41(a)(l)(A)(i). Defendant has served

   neither. Accordingly, it is hereby ORDERED AND ADJUDGED that:

          (1)     The above-styled action is DISMISSED WITH PREJUDICE as to Plaintiffs'

                  individual claims and WITHOUT PREJUDICE as to the putative class's claims.

          (2)     The Clerk of Court shall CLOSE TIDS CASE and DENY AS MOOT all pending

                  motions.

          SIGNED in Chambers in West Palm Beach, Florida, t .




                                                        DONALD M. MIDDLEBROOKS
                                                        UNITED STATES DISTRICT JUDGE
   Copies to:     Counsel of Record
